DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been rejected in this Non-Final Office Action.

Objections - Claims
The following claims are objected to because of the following informalities:  
The preamble of claims 1 & 8 are missing a colon “:” symbol after “comprising.”  Appropriate correction is requested to add the proper colon symbol to recite “comprising:”
Claims 3, 10, and 16 recite “identifying the least one selected travel item” which is missing the proper preposition “at”.  Appropriate correction is requested to “identifying the at least one selected travel item.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2018 based on the provisions of 37 CFR 1.97, has been considered by the Examiner.


Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall 
Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-7 are directed toward a process (method). Claims 8-13 are directed toward a system (apparatus).  Claims 14-20 are directed toward a computer program product (article of manufacture), and based on the Applicant’s Specification is non-transitory as specified in [0080], the “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se.”  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)).  
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claims 8 and 14 recite essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.  Regarding independent claims 1, 8 and 14, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method [claim 1], system [claim 8], and computer program product [claim 14] comprising: 
establishing, with a first computing node to a communication link to a collaborative network over which multiple parties share travel data comprising at least one travel-related feature and at least one travel-related parameter; retrieving shared travel data from a second computing node communicatively linked to the collaborative network; generating, using a predictor model constructed using machine learning a list of recommended travel items based on the shared travel data.
As the underlined claim limitations above demonstrate, independent claims 1, 8 and 14 are directed to the abstract idea of managing recommendations of travel items based on multiple parties sharing travel information.
As recited and underlined above, as claimed “multiple parties share travel data comprising at least one travel-related feature and at least one travel-related parameter” and “generating a list of recommended travel items based on the shared travel data” represent abstract processes for managing behaviors or relationships and/or interactions between people (e.g. steps performed by a person individually and/or between persons), and/or following rules or instructions (e.g. steps manually performed based on rules).  Since the abstract idea of managing recommendations of travel items based on multiple parties sharing travel information pertain to “social activities, teaching, and following rules or instructions” it is categorized under managing personal behavior/relationships or interactions between people which expressly falls under certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).  
Alternatively, the process of making a list of recommended travel items based on multiple parties shared travel information involves mental processes that can be performed as observations, evaluations, judgements or opinions with the human mind and/or pen & paper, which is considered an abstract idea. See MPEP §2106.04(a)(2)(III).   Furthermore, claims can recite a mental process even if they are claimed as being performed on a computer.  As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." See Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015); See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”); See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper”).  The Courts do not distinguish between claims that recite mental processes performed by humans using mental work/pen & paper and claims that recite mental processes performed on a computer. 
Dependent claims 2-7, 9-13 and 15-20 further reiterate the same abstract ideas as above with further embellishments, such as identifying at least one selected travel item selected by a user, generating a list of selected travel items, broadcasting the list of selected travel items, receiving a different list of travel items and updating the list of recommended travel items based on a comparison, updating the prediction in response to user-supplied input, including a list of selected travel items, are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8 and 14. 

Regarding Step 2A [prong 2], 
Claims 1-20 fail to integrate the abstract idea into a practical application.  Independent claims 1, 8 and 14 include additional elements which do not amount to a practical application.  
The additional limitations of a establishing with a first computing node a communication link to a collaborative network and retrieving data from a second computing node, using a predictor model constructed using machine learning include additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and/or software components.  The additional components of a first computing node, a communication link, a collaborative network, a second computing node, a processor programmed to initiate executable instructions, using a predictor model constructed using machine learning pertain to additional elements, which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
Independent claims 1, 8 and 14 containing the additional elements recited above merely add a programmed computer to perform the abstract functions. The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention which merely pertains to gathering, analyzing and calculating information using the computer as a tool to perform the recited abstract idea and/or merely linking the use of the abstract idea to a particular technological environment.  See MPEP 2106.05(f-h).  The focus of the claims are not on a specific improvement in a specific technology or technical field, instead the claimed invention pertains to a process that itself qualifies as an abstract idea for which computers are invoked merely as a tool.  
The Specification provides a high level of generality regarding the additional elements claimed without any indication that these components operate with extraordinary capacity or any specific implementation structure.  Nothing in the Specification describes the specific operations recited in claims 1, 8, and 14 as particularly invoking any inventive programming, or requiring any specialized computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform the recited functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible”).  Nowhere in the Specification does the Applicant emphasize any specialized hardware and/or software elements which actually provide an actual improvement in computer functionality, a specific technology or technical field, other than using these additional elements as a computational tool to automate and perform the abstract idea.  See MPEP §2106.05(a & e).  Automating the recited claimed features as a combination of computer instructions implemented by general hardware/software components as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  
Additionally, regarding the steps of establishing with a first computing node a communication link to a network and retrieving data from a second computing node these steps are nominal and incidental which merely provide the necessary input for the use in the primary process of the generating step. Extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process. The series of establishing a communication link to a network and retrieving data are insignificant extra-solution activity since the additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  See also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (Presenting offers to potential customers and gathering statistics generated amounted to mere data gathering); see also Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log amounted to mere data gathering); see also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display).  
Regarding the additional element of using a (predictor) model constructed using machine learning in the generating step, the AI/machine learning terms being referred to merely apply computational instructions in a computing environment, without improving the computer or technology.  The claims are not rooted in machine learning technology, and the claims do not solve a technical problem that only arises in AI or machine learning technology. MPEP § 2106.05(a).  Thus, merely using these machine learning elements as additional tools and linking them to a computer processing environment are not sufficient to integrate the judicial exception into a practical application.   
Thus, the claims do not amount to any improvements of the functioning of a computer, or to any technology or technical field.  Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.05(f-h).  
Dependent claims 2-7, 9-13, 15-20 merely incorporate the same additional elements recited above, along with additional elements of using a sensing device which could encompass merely a “camera” according to the Applicant (see Specification [0043]) which  is merely invoked as a tool that performs the abstract idea to identify a travel item, and additional elements such as broadcasting the list to one other computing node and receiving a different list from one other computing node amounts to data gathering and data outputting which merely involve insignificant extra-solution activity, which does not improve the computer functionality or provide a meaningful limitation.  See MPEP § 2106.05(g).  Furthermore, the additional element of the recognizer model using machine learning is used to merely apply computational instructions in a computing environment, without improving the computer or technology.  The claims are not rooted in machine learning technology, and the claims do not solve a technical problem that only arises in AI or machine learning technology. MPEP § 2106.05(a).  Thus, the remaining dependent features only serve to further limit the abstract idea of independent claims 1, 8 and 14, and fail to achieve an actual improvement in computer functionality or improvement in specific technology other than generally link the use of the abstract idea to a technological environment or using the computer as a tool to perform the abstract idea.  Therefore, the additional elements recited above individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-20 do not amount to significantly more than the abstract idea.  Independent claims 1, 8 and 14 include additional elements that are not sufficient to amount to significantly more than the abstract idea.
The additional limitations of a establishing with a first computing node a communication link to a collaborative network and retrieving data from a second computing node, using a predictor model constructed using machine learning include additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and/or software components.  The additional components of a first computing node, a communication link, a collaborative network, a second computing node, a processor programmed to initiate executable instructions, using a predictor model constructed using machine learning pertain to additional elements that do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Applicant’s specification does not refer to the additional elements as particularly invoking any inventive programming, or requiring any specialized computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than generalized computer components to perform the recited functions. (see Figs. 1-3 and [0020] “Embodiments of the present invention are capable of being implemented in conjunction with any other type of computing environment now known” and [0040] “Cloud computing node 300 includes a computer 312, which is operational with numerous other general-purpose computing system  environments or configurations.  Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer 312” and [0087] “Detailed descriptions of other portions of such known components are omitted so as not to obscure the invention… Further, the present invention encompasses present and future known equivalents to the known components referred to”). Thus, the specification merely characterizes the additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” it can demonstrate that the elements are well understood, routine, and conventional); See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea”).
Furthermore, since the Specification does not provide any indication that the computer system and computer processor is anything other than a generic, of the-shelf computer device, the claimed steps of establishing with a first computing node a communication link to a network and retrieving data from a second computing node would also be considered as well-understood routine and conventional. See MPEP 2106.05(d).  See also Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicating that “mere collection or receipt of data over a network is a well-understood, routine, and conventional function.”  Examples of well-understood routine and conventional that the Courts have provided include: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Considering the elements individually and in combination, independent claims 1, 8 and 14 do no more than simply instruct the practitioner to implement the abstract idea on a computer using a computing node having a processor programmed with instructions to implement the abstract idea of managing recommendations of travel items based on multiple parties sharing travel information. Automated instructions using a computer processor not sufficient to amount to significantly more.  See Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333–34 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render [a] claim patent eligible.”).  The additional elements recited above are merely being used as a computational tool to perform the abstract idea and/or merely provide computational instructions to implement the abstract idea.  Furthermore, the additional elements generally link the use of the abstract idea to a computer environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h).   
Dependent claims 2-7, 9-13, 15-20 merely incorporate the same additional elements recited above, along with additional element of using a sensing device which is merely invoked as a tool that performs the abstract idea to identify a travel item, and additional elements such as broadcasting the list to one other computing node amounts to data outputting/transmitting and receiving a different list from one other computing node amounts to data gathering which are considered as well-understood routine and conventional, which does not improve the computer functionality or provide a meaningful limitation.  See MPEP § 2106.05(d).  See also Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicating examples of well-understood routine and conventional include: receiving or transmitting data over a network, e.g., using the Internet to gather and transmit data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  Furthermore, the additional element of the recognizer model using machine learning is used to merely apply computational instructions in a computing environment, without improving the computer or technology.  The claims are not rooted in machine learning technology, and the claims do not solve a technical problem that only arises in AI or machine learning technology. MPEP § 2106.05(a).  The remaining dependent features only serve to further limit the abstract idea of independent claims 1, 8 and 14, thus the limitations fail to achieve an actual improvement in computer functionality or improvement in any specific technology other than generally link the use of the abstract idea to a technological environment or using the computer as a tool to perform the abstract idea.  Therefore, the additional elements recited in the claimed invention individually, and in combination merely limit the abstract idea utilizing the computer as a tool.  Accordingly, all of the dependent claims also fail to amount to “significantly more” than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 12-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHALGI (WO 2019/064278). 
Regarding Claims 1, 8 and 14,
	Shalgi discloses:
A method [claim 1], system [claim 8], and computer program product [claim 14] having at least one processor programmed to initiate executable operations, computer readable storage medium having program code stored thereon executable by a processor (Abstract, Figs. NEW1, F100, G100, H100, and [0138-0139] The method and system executing computer software, program code and computer instructions on a processor) comprising:
establishing with a first computing node ([0061] mobile computing device 900 of the carrying case 800) a communication link ([0131] wireless connections) to a collaborative network ([0058] cloud network facility 960) over which multiple parties share travel data ([0058] Travel information module 950 of the mobile computing device 900 of the carrying case 800  is configured to connect and exchange information between the mobile computing device 900 and another external system or device over the cloud network facility 960, [0136] Mobile computing device in the carrying case can be configured to contact external systems/services through a cloud network facility to obtain information about the travel itinerary, see also [0059]) comprising at least one travel-related feature ([0007] travel information includes trip itinerary information) and at least one travel-related parameter ([0007] travel information also includes weather information, or information about the purpose of a trip, information about missing items, packing checklist information, see also [0066], [0073] and [0124]);
Examiner Note: The phrase over which multiple parties share travel data does not technically impose any structural limits on the collaborative network and merely encompasses any and all means over which the collaborative network allows multiple parties (at least two devices) to share travel data, which is fundamentally the result of what the collaborative network (cloud network 960) provides, as already recited above. 
retrieving shared travel data ([0131] The mobile computing device 900 can receive travel data from external sources and data systems) from a second computing node ([0005] External data sources/systems, such as databases/servers, [0061-0063] External sources include travel services, third party applications 1100, third party systems 1120, third party data services 1130 that can provide travel information such as information relevant to a user’s travel itinerary, and also packing information about the user) communicatively linked to the collaborative network ([0131] The mobile computing device 900 can receive through a cloud networking facility 960 travel data such as itinerary information from external sources/third party applications (airline booking databases, hotel booking services, restaurant booking sendees, and telecom sendees), see also [0120], [0136]); and
generating, using a predictor model ([0124] Rules engine of the packing guidance module) constructed using machine learning a list of recommended travel items based on the shared travel data ([0067] The rules engine may employ a packing list intelligence facility including machine learning facilities, [0124-0125] The packing guidance module includes a rules engine to generate a packing list including at least one of determining a number of outfits to pack based on the itinerary data, determining types of outfits to pack based on a purpose of the itinerary data item and information inferred based on similarity of at least one of the user and information related to other users, see also [0066-0070] related to the rules engine which employs machine learning for generating a packing list based on users travel data, see also [0095], [0129], and [0136]).

Regarding Claims 2, 9 and 15,
Shalgi discloses the method of claim 1, system of claim 8, and computer program product of claim 14, as recited above.  
Shalgi further discloses identifying, using a sensing device communicatively coupled to the first computing node ([0005] Carrying case includes one or more sensors and the communications capabilities may allow the carrying case to connect to the cloud network and/or to one or more other devices, [0006] Sensor interface, [0114] control unit comprises an RFID chip, [0127] Interface on the carrying case can be configured to receive a sensor input), at least one selected travel item selected by a user for inclusion in a carry container ([0127] The interface can be configured to receive a sensor input that indicates that an item has been packed in the carrying case by the user, [0096] Each piece of clothing could have a magnetic or radio tag, so when the garment is loaded into the main compartment, the packing of the clothing is detected and logged, [0098] Travel information module 950 of the mobile device can scan and learn the clothing and items in the main compartment);
generating a list of selected travel items ([0098] The system learns to build a packing list based on what is actually packed by the user and the packing guidance module can determine a packing list after the user has manually packed the main compartment. The travel information module 950 can scan and learn the clothing and items in the main compartment to build a packing list and store it in the packing guidance module, see also [0127-0128]); and 
broadcasting the list of selected travel items ([0127] The packing list can be a checklist displayed on an interface) to at least one other computing node ([0127] The packing list can be a checklist displayed on an interface on one of the carrying case and the mobile device of the user, wherein the other computing node is considered as the mobile device of the user, see also [0070]).

Regarding Claims 6, 12 and 19,
Shalgi discloses the method of claim 1, system of claim 8, and computer program product of claim 18, as recited above.
Shalgi further discloses updating the predictor model in response to user-supplied input. ([0125] A packing list intelligence facility connected to the packing guidance module that amends the packing list based on feedback by the user, [0070] The packing guidance module may periodically poll the user, such as indicators of any change in travel information.  Upon any such updates, the packing list rules engine and packing guidance rules engine may operate on the new itinerary to determine a revised packing list and a revised packing plan (which may involve identifying additional items to pack, identifying items to unpack, or both), see also [0068] modifying the packing list in response to user indicating preferences in user’s profile and updated rules applied by the packing list rules engine, see also [0127]).

Regarding Claims 7, 13 and 20,
Shalgi discloses the method of claim 6, system of claim 12, and computer program product of claim 18 as recited above. 
Shalgi further discloses wherein the user-supplied input comprises a list of selected travel items ([0070] User may provide user input for a packing checklist which may be adapted for display on a touch screen interface 1250 (Fig. 19), such as on the carrying case 800 or on the user's mobile phone, allowing the user to indicate an item has been packed (such as by swiping left or right, indicating an "X" in a box,  [0068] modifying the packing list in response to user indicating preferences in user’s profile and updated rules applied by the packing list rules engine, see also [0125] user feedback incorporated for generating an amended packing list, see also [0127]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SHALGI (WO 2019/064278 in view of HOROWITZ (US 2019/0030571).
Regarding Claims 3, 10 and 16
Shalgi discloses the method of claim 2, system of claim 9, and computer program product of claim 15, as recited above.
Shalgi further discloses generating a packing list using machine learning ([0124] The packing guidance module includes a rules engine that applies a set of intelligent rules, [0066] Packing guidance module may automatically generate a packing list, which may be accomplished by applying a set of business rules using a rules engine, [0067] The rules engine may employ a packing list intelligence facility including machine learning, such as where packing lists are iterated and refined over time using machine learning) and identifying the at least one selected travel item ([0127] using a sensing device receiving sensor input to indicate an item has been packed and [0098] Travel information module can scan to learn the clothing and items placed in the main compartment of a luggage packed by the user, see also [0067]).
Although Shalgi uses machine learning to specifically generate a packing list, and also uses sensor input to identify a selected travel item, Shalgi does not explicitly specify using the machine learning to construct a recognizer model for identifying the at least one selected travel item. 
Nonetheless, Horowitz discloses using the machine learning to construct a recognizer model for identifying the least one selected item ([0025] A computer learning based neural network 55 which identifies items 34 and recognizes certain ones of those items 34 as being target items based on characteristics that the neural network 55 detects in frames of images captured, wherein the recognizer model is considered as the neural network, [0066] The item identification module 64 of controller 50 may utilize a neural network 55 configured to perform neural network image recognition capable of rapidly learning differing types of items 34 based on neural network image recognition, see also [0055] and [0071]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Shalgi’s machine learning facilities to further incorporate using the machine learning neural network model for identifying an item, as taught by Horowitz. One of ordinary skill in the art would have been motivated to include identifying the selected item in order to accurately identify and sort differing item types (Horowitz; [0004]).


Claims 4-5, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over SHALGI (WO 2019/064278 in view of BINSZTOK (US 2012/0185793).
Regarding Claims 4, 11 and 17,
Shalgi discloses the method of claim 2, system of claim 9, and computer program product of claim 15, as recited above.  
Shalgi further discloses receiving a different list of travel items (Fig. F100, the F114 step of obtaining travel information, [0005] analyzing user profiles to determine similarity of other users (such as for collaborative filtering),  [0067]  Rules engine employs packing list intelligence and collaborative filtering capabilities, such as determining what a user should pack based on packing lists by other users who have taken similar trips, and machine learning facilities, such as where packing lists are iterated and refined over time based on feedback by one or more users, whether items were needed that were not packed, and whether items were packed that were not needed, [0125] determining packing lists by other users who have taken similar trips, see also [0068]) and updating the list of recommended travel items based on a comparison of the list of selected travel items and the different list ([0074] Similarity analysis to profiles of other users (such as for collaborative filtering to determine proposed items on an itinerary) and using machine learning (such as to improve recommendations over time based on feedback from the user and from other users, [0125] A packing list intelligence facility connected to the packing guidance module can amend the packing list based on comparing one of packing lists by other users who have taken trips similar to those associated with the at least one itinerary data item and feedback by at least one of the other users, [0127] The packing guidance module can be configured to generate a revised packing list based on any relevant changes to the travel information, [0068] the packing guidance module may also connect to and access user profile(s) data that can be stored local on the mobile computing device, on the mobile device, or accessible through the cloud networking facility, and the user profile(s) data may be used to modify the packing list, such as based on one or more rules applied by the packing list rules engine, see also [0070]).
Although Shalgi discloses receiving travel data and comparing other users’ packing lists who have taken similar trips to update the list of recommended travel items, and it would be evident that other users’ packing lists would be received from a different computing node in the computing network of Shalgi, it does not explicitly specify that the different users’ packing lists in the receiving step correspond to at least one other computer node communicatively linked to the collaborative network.
Nonetheless, Binsztok discloses a collaborative trip planning system which provides trip planning service to a plurality of users sharing and receiving travel lists and travel information from at least one other computing node communicatively linked to the collaborative network ([0007] Users can share their travel list and travel information with others in the current trip or those who plan subsequent related trips, [0052] The trip planning system includes a trip planning server 50, which provides trip planning services to each user 40. In some examples, the user 40 interacts with the system via a graphical user interface 75 at a client computer 80, or other personal and/or mobile device (e.g., cellphone, tablet computer, etc), which is coupled to a web interface 70, and [0086] Trip specification is obtained from another user. For example, a trip that one user has taken may be posted on that user's social networking or community site (e.g., on Facebook, blog etc.). The posting may be a link to a trip repository that the user populated with the trip he took.  Another user may then access the fully or partially specified trip of that other user to use as a starting point to specifying their own trip).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Shalgi’s computing system that receives other users’ packing lists to further specify that the other users’ received travel information is received from other computing nodes (other users’ devices) as taught by Binsztok.  One of ordinary skill in the art would have been motivated to include receiving and sharing travel information from other computing nodes of other users, in order to provide “a way for users to build a community of travelers. For example, users in such a community are thereby are able to share trips with friends, ask advices to people you can trust (friends or friends or friends who've been there), and edit trips simultaneously when several people are traveling together” (Binsztok; [0088]).

Regarding Claims 5 and 18,
Shalgi discloses the method of claim 1 and computer program product of claim 14, as recited above.
Shalgi further discloses updating the predictor model ([0070] Upon any such update to the itinerary information, the packing list rules engine and packing guidance rules engine may operate on the new itinerary to determine, for example, a revised packing list and a revised packing plan, [0074] Similarity analysis to profiles of other users (such as for collaborative filtering to determine proposed items on an itinerary) and using machine learning (such as to improve recommendations over time based on feedback from the user and from other users, [0125] A packing list intelligence facility connected to the packing guidance module can amend the packing list based on comparing one of packing lists by other users who have taken trips similar to those associated with the at least one itinerary data item and feedback by at least one of the other users) based on a comparison of the list of recommended travel items and a different list of travel items received ([0074] Similarity analysis to profiles of other users (such as for collaborative filtering to determine proposed items on an itinerary) and using machine learning (such as to improve recommendations over time based on feedback from the user and from other users, [0125] A packing list intelligence facility connected to the packing guidance module can amend the packing list based on comparing one of packing lists by other users who have taken trips similar to those associated with the at least one itinerary data item and feedback by at least one of the other users, [0067]  Rules engine employs packing list intelligence and collaborative filtering capabilities, such as determining what a user should pack based on packing lists by other users who have taken similar trips, and machine learning facilities, such as where packing lists are iterated and refined over time based on feedback by one or more users, see also [0068]).
Although Shalgi discloses updating the predictor model based on comparing other users’ packing lists who have taken similar trips to update the packing list, and it would be evident that other users’ packing lists would be received from a different computing node in the computing network of Shalgi, it does not explicitly specify that the different packing list received is from at least one other computer node communicatively linked to the collaborative network.
Nonetheless, Binsztok discloses a collaborative trip planning system which provides trip planning service to a plurality of users sharing and receiving travel lists and travel information from at least one other computing node communicatively linked to the collaborative network ([0007] Users can share their travel list and travel information with others in the current trip or those who plan subsequent related trips, [0052] The trip planning system includes a trip planning server 50, which provides trip planning services to each user 40. In some examples, the user 40 interacts with the system via a graphical user interface 75 at a client computer 80, or other personal and/or mobile device (e.g., cellphone, tablet computer, etc), which is coupled to a web interface 70, and [0086] Trip specification is obtained from another user. For example, a trip that one user has taken may be posted on that user's social networking or community site (e.g., on Facebook, blog etc.). The posting may be a link to a trip repository that the user populated with the trip he took.  Another user may then access the fully or partially specified trip of that other user to use as a starting point to specifying their own trip).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Shalgi’s computing system that receives other users’ packing lists to further specify that the other users’ received travel information is received from other computing nodes (other users’ devices) as taught by Binsztok.  One of ordinary skill in the art would have been motivated to include receiving and sharing travel information from other computing nodes of other users, in order to provide “a way for users to build a community of travelers. For example, users in such a community are thereby are able to share trips with friends, ask advices to people you can trust (friends or friends or friends who've been there), and edit trips simultaneously when several people are traveling together” (Binsztok; [0088]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
US 2007/0179863 (Collective intelligence recommender system for travel information).
US 2018/0061255 (System for packing)
US 2018/0144607 (Carrying bag having a built-in checklist)
US 2017/0147965 (Luggage contents recommendations and tracking)
US 2017/0161651 (Electronic System and Method for Travel Planning)
S. H. Fang, E. H. C. Lu and V. S. Tseng, "Trip Recommendation with Multiple User Constraints by Integrating Point-of-Interests and Travel Packages," 2014 IEEE 15th International Conference on Mobile Data Management, 2014, pp. 33-42, doi: 10.1109/MDM.2014.10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's general work schedule and general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/Examiner, Art Unit 3629